TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00058-CV



          Texas Department of Motor Vehicles, Motor Vehicle Division, Appellant

                                                v.

                           Kubota Tractor Corporation, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
        NO. D-1-GN-10-004496, HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Counsel for appellant Texas Department of Motor Vehicles, Motor Vehicle Division

and counsel for appellee Kubota Tractor Corporation have filed a “Joint Motion to Vacate Final

Judgment and to Dismiss” this appeal in accordance with the parties’ settlement agreement.

              We grant the motion in part, vacate the judgment without reference to the merits, and

remand to the trial court for rendition of judgment in accordance with the parties’ settlement

agreement. See Tex. R. App. P. 42.1(a)(2)(B).




                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Vacated and Remanded on Joint Motion

Filed: May 17, 2012